Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the shading unit in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The Examiner interprets the shading unit of claim 4 as a window assembly configured to adjust an amount of sunlight entering the recreational vehicle.  The Examiner searched the application for corresponding structure for the shading unit, but did not find any specific structure.  Therefore, claim 4 is rejected under 35 U.S.C 112(b) below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “wherein each of the one or more attachment portions is either connectable to one particular module or to a plurality of different modules…wherein the plurality of different modules include sensors.” It is unclear if the latter clause applies to both the one particular module and the plurality of different modules, or if the latter clause only applies to the plurality of different modules. That is, it is unclear whether the one particular module includes sensors, or if only the plurality of different modules include sensors. 
Additionally, claim 1 recites “the component part being configured to cover a mounting frame of the climatization system or window system such that the component part is visible from inside the recreational vehicle…wherein the component part is configured to cover a mounting frame of the climatization system or window system such that the component part is visible from inside the recreational vehicle.” The Examiner notes that the two clauses quoted above are nearly identical. The repetition makes it unclear what the Applicant is claiming.
Regarding claim 3, the claim recites “a decorative window frame.” It is unclear how the Applicant defines “decorative.” Furthermore, the Examiner notes that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04(I).
Regarding claim 11, the claim recites “the component part being configured to cover a mounting frame of the climatization system or window system such that the component part is visible from inside the recreational vehicle…wherein the component part is configured to cover a mounting frame of the climatization system or window system such that the component part is visible from inside the recreational vehicle.” The Examiner notes that the two clauses quoted above are nearly identical. The repetition makes it unclear what the Applicant is claiming.
Regarding claim 13, the claim recites “preferably via Bluetooth.” It is unclear what the Applicant means by “preferably.” Preference does not bear on the structure or function of an apparatus.
Regarding claim 4, the claim limitation “shading unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, claim 4 recites a "shading unit." The specification notes that the shading unit includes blinds, but contains no further disclosure describing the structure of the shading unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Additionally, based on their dependencies upon claims 1, 3, 11, and 13, claims 2, 4-10, 12, and 14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-7, 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider (U.S. Patent Publication number 20190047380) in view of Fleckenstein et al. (U.S. Patent Publication number 20190061829; hereinafter Fleckenstein).
Regarding claim 1, Snider teaches a component part (display device 16 and the surrounding frame of the window assembly 10) of a climatization system or window system (window assembly 10) for a recreational vehicle (vehicle 12, which may be used for recreation), the component part having one or more attachment portions (FIG. 4, the openings in the case housing and the case bezel that receive and hold LED/icon assemblies) which, in a mounted state, are accessible by a user from inside the recreational vehicle (the display device 16 and the surrounding frame of the window assembly 10 are disposed on an inside surface of the glass window panel, see claim 1), wherein each of the one or more attachment portions is either connectable to one particular module (each of the openings in the case housing and the case bezel receives an LED assembly capable of displaying one or more icons) or to a plurality of different modules in a mutually exchangeable manner (FIG. 4, each LED/icon assembly may be installed in each opening of the case bezel), and wherein the plurality of different modules include sensors for detecting events or parameter changes inside the recreational vehicle (paragraph 23, the display device may include an interior sensor) or emitting devices (FIG. 4, RGB LED) for emitting light or sound.
Snider fails to teach the component part being mountable from inside the recreational vehicle to a ceiling of the recreational vehicle, comprising: the component part being configured to cover a mounting frame of the climatization system or window system such that the component part is visible from inside the recreational vehicle, and wherein the component part is configured to cover a mounting frame of the climatization system or window system such that the component part is visible from inside the recreational vehicle.
However, Fleckenstein teaches the component part being mountable from inside the recreational vehicle to a ceiling of the recreational vehicle, comprising: the component part being configured to cover a mounting frame of the climatization system or window system such that the component part is visible from inside the recreational vehicle (the cover 3, which, in the combination described below, includes the display device 16 and the surrounding frame of the window assembly 10 of Snider, covers the frame 2, and the cover 3 is visible from an interior space of the recreational vehicle), and wherein the component part is configured to cover a mounting frame of the climatization system or window system such that the component part is visible from inside the recreational vehicle (the cover 3, which, in the combination described below, includes the display device 16 of Snider, covers the frame 2, and the cover 3 is visible from an interior space of the recreational vehicle).
It would be obvious to combine Snider and Fleckenstein to mount the display device 16 and the surrounding frame of the window assembly 10 of Snider onto the cover 3 of Fleckenstein, specifically so that the display device 16 and the surrounding frame of the window assembly 10 abut the cover 3 and faces inward toward an interior of the recreational vehicle. It would be obvious to one of ordinary skill in the art to combine the references as such, since it would be combining elements according to known elements to yield predictable results. For example, one of ordinary skill in the art would recognize that the display device 16 of Snider and the surrounding frame of the window assembly 10 are mounted on a window assembly 10 to display various metrics pertaining to the interior of the vehicle to a user outside the vehicle. One of ordinary skill in the art would also recognize that mounting the display device 16 and the surrounding frame of the window assembly 10 to the cover 3 of Fleckenstein (e.g., at a ceiling window similar to the window assembly 10 of Snider) would similarly display information pertaining to the inside of a recreational vehicle to a user. It would be obvious to reorient the display device 16 to face the interior of the recreational vehicle since users within the recreational would also want to see the information pertaining to the interior of the recreational vehicle (e.g., temperature, fuel level, etc.). Therefore, combining Snider and Fleckenstein as described above is merely combining elements according to known elements to yield predictable results.
Regarding claim 3, Snider teaches that the component part is a decorative window frame (the display device 16 and the surrounding frame of the window assembly 10. The Examiner notes that the surrounding frame of the window assembly 10 is designed for a consumer vehicle, and is therefore at least partially decorative. Furthermore, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04(I).).
Regarding claim 5, Snider teaches that the component part has at least two of the one or more attachment portions (FIG. 4, there are 4 openings the case bezel for housing LED assemblies).
Regarding claim 6, Snider teaches that the component part has at least three of the one or more attachment portions (FIG. 4, there are 4 openings the case bezel for housing LED assemblies).
Regarding claim 7, Snider teaches that the component part has at least four of the one or more attachment portions (FIG. 4, there are 4 openings the case bezel for housing LED assemblies).
Regarding claim 10, Snider teaches that the plurality of modules include one or more from the group consisting of a temperature sensor (paragraph 23, the display device 16 includes an interior sensor for detecting temperature within the vehicle), a pressure sensor, a camera, a motion sensor, a light sensor, a microphone, an air quality sensor, in particular a smoke sensor, a humidity sensor, a vibration sensor, a light source, and a speaker.
Regarding claim 11, Snider teaches a modular system for a climatization system or window system (window assembly 10) for a recreational vehicle (vehicle 12, which may be used for recreation), comprising: a component part (display device 16 and the surrounding frame of the window assembly 10) having one or more attachment portions (FIG. 4, the openings in the case housing and the case bezel that receive and hold LED/icon assemblies) which, in a mounted state, are accessible by a user from inside the recreational vehicle (the display device 16 and the surrounding frame of the window assembly 10 are disposed on an inside surface of the glass window panel, see claim 1), wherein each of the one or more attachment portions is either connectable to one particular module (each of the openings in the case housing and the case bezel receives an LED assembly capable of displaying one or more icons) or to a plurality of different modules in a mutually exchangeable manner (FIG. 4, each LED/icon assembly may be installed in each opening of the case bezel), wherein the one particular module includes sensors for detecting events or parameter changes inside the recreational vehicle (paragraph 23, the display device may include an interior sensor) or emitting devices (FIG. 4, RGB LED) for emitting light or sound and the plurality of modules comprising sensors for detecting events or parameter changes inside the recreational vehicle (paragraph 23, the display device may include an interior sensor) or emitting devices (FIG. 4, RGB LED) for emitting light or sound, wherein any of the modules can be connected to the one or more attachment portions in a mutually exchangeable manner (FIG. 4, each LED/icon assembly may be installed in each opening of the case bezel).
Snider fails to teach the component part being configured to cover a mounting frame of the climatization system or window system such that the component part is visible from inside the recreational vehicle, wherein the component part is configured to cover a mounting frame of the climatization system or window system such that the component part is visible from inside the recreational vehicle.
However, Fleckenstein teaches the component part being configured to cover a mounting frame of the climatization system or window system such that the component part is visible from inside the recreational vehicle (the cover 3, which, in the combination described below, includes the display device 16 and the surrounding frame of the window assembly 10 of Snider, covers the frame 2, and the cover 3 is visible from an interior space of the recreational vehicle), wherein the component part is configured to cover a mounting frame of the climatization system or window system such that the component part is visible from inside the recreational vehicle (the cover 3, which, in the combination described below, includes the display device 16 and the surrounding frame of the window assembly 10 of Snider, covers the frame 2, and the cover 3 is visible from an interior space of the recreational vehicle).
It would be obvious to combine Snider and Fleckenstein to mount the display device 16 and the surrounding frame of the window assembly 10 of Snider onto the cover 3 of Fleckenstein, specifically so that the display device 16 and the surrounding frame of the window assembly 10 abut the cover 3 and faces inward toward an interior of the recreational vehicle. It would be obvious to one of ordinary skill in the art to combine the references as such, since it would be combining elements according to known elements to yield predictable results. For example, one of ordinary skill in the art would recognize that the display device 16 of Snider and the surrounding frame of the window assembly 10 are mounted on a window assembly 10 to display various metrics pertaining to the interior of the vehicle to a user outside the vehicle. One of ordinary skill in the art would also recognize that mounting the display device 16 and the surrounding frame of the window assembly 10 to the cover 3 of Fleckenstein (e.g., at a ceiling window similar to the window assembly 10 of Snider) would similarly display information pertaining to the inside of a recreational vehicle to a user. It would be obvious to reorient the display device 16 to face the interior of the recreational vehicle since users within the recreational would also want to see the information pertaining to the interior of the recreational vehicle (e.g., temperature, fuel level, etc.). Therefore, combining Snider and Fleckenstein as described above is merely combining elements according to known elements to yield predictable results.
Regarding claim 14, Snider teaches that the plurality of modules include one or more from the group consisting of a temperature sensor (paragraph 23, the display device 16 includes an interior sensor for detecting temperature within the vehicle), a pressure sensor, a camera, a motion sensor, a light sensor, a microphone, an air quality sensor, in particular a smoke sensor, a humidity sensor, a vibration sensor, a light source, and a speaker.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider and Fleckenstein as applied to claims 1, 3, 5-7, 10, 11, and 14 above, and further in view of Jurek (U.S. Patent Publication number 20210276396).
Regarding claim 8, Snider and Fleckenstein fail to teach that each attachment portion comprises fixing elements for fixing one of the plurality of modules to the attachment portion, wherein the fixing elements comprise snap-in fasteners.
However, Jurek teaches that each attachment portion comprises fixing elements for fixing one of the plurality of modules to the attachment portion, wherein the fixing elements comprise snap-in fasteners (light strips 72 are attached to a mobile A/C unit via snap-fits).
It would be obvious to combine Jurek with Snider and Fleckenstein so that the LED/icon assemblies are attached to the display device 16 via a snap fit. It would be obvious to one of ordinary skill in the art to take the concept to attaching light strips to a recreational vehicle mobile A/C unit via snap fit and apply it to an LED assembly being attached to a display device, since both instances involve attaching a lighting device to an element of a recreational vehicle. Furthermore, it would be obvious to attach the LED assembly to the display device via snap fit to facilitate assembly and maintenance without the need for tools. Therefore, it would be obvious to combine Jurek, Snider, and Fleckenstein in the manner described above.
Regarding claim 9, Snider teaches that each attachment portion provides for an electric and/or electronic coupling with the one particular module of the plurality of modules, to be connected thereto, in order to at least supply the one particular module with electrical power (paragraph 28, the display device 16 is electrically connected to the vehicle communication network bus, and supplies electricity to the LED assemblies).
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider and Fleckenstein as applied to claims 1, 3, 5-7, 10, 11, and 14 above, and further in view of Bergin (U.S. Patent Publication No. 20180147913).
Regarding claim 12, Snider and Fleckenstein fail to teach that any of the modules are configured to communicate with an external device or interface in order to control the modules and/or to provide the user with information from any of the modules.
However, Bergin teaches that any of the modules are configured to communicate with an external device or interface in order to control the modules and/or to provide the user with information from any of the modules (paragraph 86, the smart device 30 is used to control a thermostat system and display temperature, FIG. 8).
It would be obvious to combine Bergin, Snider, and Fleckenstein to allow a user to view and control the in-cabin temperature display of Snider via the smart device 30 of Bergin via a wireless (e.g., Bluetooth) connection. It would be obvious to one of ordinary skill in the art since implementing the smart device 30 of Bergin would allow a user to view and adjust the in-cabin temperature display from remote locations. Therefore, the above combination would be obvious.
Regarding claim 13, Snider and Fleckenstein fail to teach that any of the modules are configured to communicate wirelessly, preferably via Bluetooth, with the external device or interface.
However, Bergin teaches that any of the modules are configured to communicate wirelessly, preferably via Bluetooth, with the external device or interface (paragraph 76, the smart device 30 may communicate via Bluetooth with the thermostat system).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster (U.S. Patent No. 4217764) in view of Fleckenstein.
Regarding claim 2, Armbruster teaches a component part (a portion of air conditioning unit 10 that extends into the interior of a recreational vehicle) of a climatization system (air conditioning unit 10) or window system for a recreational vehicle (col. 2, ll. 40-41, the recreational vehicle), the component part having one or more attachment portions (the walls and cavities that house evaporator blower switch 80 and thermostat 82) which, in a mounted state, are accessible by a user from inside the recreational vehicle (evaporator blower switch 80 and thermostat 82 are accessible from within the recreational vehicle), wherein each of the one or more attachment portions is either connectable to one particular module or to a plurality of different modules (evaporator blower switch 80 and thermostat 82) in a mutually exchangeable manner (the evaporator blower switch 80 and thermostat 82 abut each other, and can be installed in each other’s places while still being connected to the proper electrical components using slightly longer electrical wiring), and wherein the plurality of different modules include sensors for detecting events or parameter changes inside the recreational vehicle (the thermostat 82 is a thermostat, which always contain temperature sensors) or emitting devices for emitting light or sound, wherein the component part is an air distribution unit (the portion of the air conditioning unit 10 that extends into the interior of a recreational vehicle is an air distribution unit).
Armbruster fails to teach the component part being mountable from inside the recreational vehicle to a ceiling of the recreational vehicle, comprising: the component part being configured to cover a mounting frame of the climatization system or window system such that the component part is visible from inside the recreational vehicle, wherein the component part is configured to cover a mounting frame of the climatization system or window system such that the component part is visible from inside the recreational vehicle.
However, Fleckenstein teaches the component part being mountable from inside the recreational vehicle to a ceiling of the recreational vehicle, comprising: the component part being configured to cover a mounting frame of the climatization system or window system such that the component part is visible from inside the recreational vehicle (the cover 3, which, in the combination described below, includes the portion of the air conditioning unit 10 that extends into the interior of a recreational vehicle of Armbruster, covers the frame 2, and the cover 3 is visible from an interior space of the recreational vehicle), wherein the component part is configured to cover a mounting frame of the climatization system or window system such that the component part is visible from inside the recreational vehicle (the cover 3, which, in the combination described below, includes the portion of the air conditioning unit 10 that extends into the interior of a recreational vehicle of Armbruster, covers the frame 2, and the cover 3 is visible from an interior space of the recreational vehicle).
It would be obvious to one of ordinary skill in the art to combine Armbruster and Fleckenstein to attach the cover 3 of Fleckenstein to the portion of the air conditioning unit 10 that extends into the interior of a recreational vehicle of Armbruster to secure the air conditioning unit 10 to the interior of the recreational vehicle. It would be obvious to one of ordinary skill in the art to do this so as to increase the structural security of the air conditioning unit 10.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider in view of Bacon (U.S. Patent Publication No. 20180370339).
Regarding claim 4, Snider teaches a component part (display device 16 and the surrounding frame of the window assembly 10) of a climatization system or window system (window assembly 10) for a recreational vehicle (vehicle 12, which may be used for recreation), the component part having one or more attachment portions (FIG. 4, the openings in the case housing and the case bezel that receive and hold LED/icon assemblies) which, in a mounted state, are accessible by a user from inside the recreational vehicle (the display device 16 and the surrounding frame of the window assembly 10 are disposed on an inside surface of the glass window panel, see claim 1), wherein each of the one or more attachment portions is either connectable to one particular module (each of the openings in the case housing and the case bezel receives an LED assembly capable of displaying one or more icons) or to a plurality of different modules in a mutually exchangeable manner (FIG. 4, each LED/icon assembly may be installed in each opening of the case bezel), and wherein the plurality of different modules include sensors for detecting events or parameter changes inside the recreational vehicle (paragraph 23, the display device may include an interior sensor) or emitting devices (FIG. 4, RGB LED) for emitting light or sound.
Snider fails to teach the component part being mountable from inside the recreational vehicle to a ceiling of the recreational vehicle, comprising: the component part being configured to cover a mounting frame of the climatization system or window system such that the component part is visible from inside the recreational vehicle, wherein the component part is configured to cover a mounting frame of the climatization system or window system such that the component part is visible from inside the recreational vehicle, wherein the component part is a shading unit.
However, Bacon teaches the component part being mountable from inside the recreational vehicle to a ceiling of the recreational vehicle, comprising: the component part being configured to cover a mounting frame of the climatization system or window system such that the component part is visible from inside the recreational vehicle (the vent shade outer frame 62, which, in the combination described below, includes the portion of the display device 16 and the surrounding frame of the window assembly 10 of Snider, covers the inner frame 64, and the outer frame 62 is visible from an interior space of the recreational vehicle), wherein the component part is configured to cover a mounting frame of the climatization system or window system such that the component part is visible from inside the recreational vehicle(the vent shade outer frame 62, which, in the combination described below, includes the portion of the display device 16 and the surrounding frame of the window assembly 10 of Snider, covers the inner frame 64, and the outer frame 62 is visible from an interior space of the recreational vehicle), wherein the component part is a shading unit (shade assembly 60).
It would be obvious to combine Snider and Bacon to mount the display device 16 and the surrounding frame of the window assembly 10 of Snider onto the outer frame 62 of Bacon, specifically so that the display device 16 and the surrounding frame of the window assembly 10 abut the outer frame 62 and faces inward toward an interior of the recreational vehicle. It would be obvious to one of ordinary skill in the art to combine the references as such, since it would be combining elements according to known elements to yield predictable results. For example, one of ordinary skill in the art would recognize that the display device 16 of Snider and the surrounding frame of the window assembly 10 are mounted on a window assembly 10 to display various metrics pertaining to the interior of the vehicle to a user outside the vehicle. One of ordinary skill in the art would also recognize that mounting the display device 16 and the surrounding frame of the window assembly 10 to the outer frame 62 of Bacon (e.g., at a ceiling window similar to the window assembly 10 of Snider) would similarly display information pertaining to the inside of a recreational vehicle to a user. It would be obvious to reorient the display device 16 to face the interior of the recreational vehicle since users within the recreational would also want to see the information pertaining to the interior of the recreational vehicle (e.g., temperature, fuel level, etc.). Therefore, combining Snider and Bacon as described above is merely combining elements according to known elements to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM COE WEINERT whose telephone number is (571)272-6988. The examiner can normally be reached 6:30-4:00 CT, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571)270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WEINERT/Examiner, Art Unit 4165                                                                                                                                                                                                        /SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724